United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1654
                     ___________________________

                         United States of America

                                   Plaintiff Appellee

                                     v.

                          Michael Joseph Zeroni

                                 Defendant Appellant
                              ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                       Submitted: January 13, 2020
                          Filed: April 8, 2020
                             [Unpublished]
                            ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
      Michael Joseph Zeroni pled guilty to one count of failure to register as a sex
offender in violation of 18 U.S.C. § 2250(a), and the district court1 sentenced him to
37 months of imprisonment and ten years of supervised release. We affirm.

      Because Zeroni was convicted of second degree indecency with a child in
1994, when the Sex Offender Registration and Notification Act (“SORNA”) was
passed in 2006, Zeroni was required to register as a sex offender under the Act. But
when Zeroni took up residence in Missouri in 2016, he failed to register at the
Missouri address in contravention of his SORNA obligation.

       After Zeroni was indicted for this violation of SORNA under 18 U.S.C.
§ 2250(a), he filed a motion to dismiss. Zeroni argued that 34 U.S.C. § 20913(d), the
provision of SORNA delegating authority to the United States Attorney General to
determine which pre-SORNA convictions are included in the Act’s registration
requirements, was unconstitutional because it violated the nondelegation doctrine.
Zeroni acknowledged his argument was as good as buried since it was foreclosed by
Eighth Circuit precedent in United States v. Kuehl, 706 F.3d 917 (8th Cir. 2013). But
he nonetheless wanted to preserve his claim pending the United States Supreme
Court’s decision in Gundy v. United States. Zeroni’s appeal was premised on a hope
that the Supreme Court’s Gundy decision would exhume his argument by reversing
our existing precedent. Ultimately, Zeroni’s reasoning was rebuffed.

       In Gundy, a plurality of an eight-member Supreme Court determined that
“Section 20913(d)’s delegation falls well within permissible bounds” of the
nondelegation doctrine. Gundy v. United States, 139 S. Ct. 2116, 2124 (2019). The
delegation was deemed permissible because the Attorney General’s delegated role
was “limited,” involving only the determination of how practically “to apply SORNA


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
to pre-Act offenders as soon as [the Attorney General] thought it feasible to do so.”
Id. at 2125. The plurality found that “because § 20913(d) does not give the Attorney
General anything like the ‘unguided’ and ‘unchecked’ authority” Gundy had claimed,
“the delegation in SORNA easily passes muster,” and does not violate the
nondelegation doctrine. Id. at 2123, 2129.

      Because we are bound by the Supreme Court’s holding in Gundy and our
precedent in Kuehl, we must affirm the district court’s denial of Zeroni’s motion to
dismiss.
                      ______________________________




                                         -3-